Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
This communication is in response to the decision of the Patent Trial and Appeal Board issued 9/27/2021.

Allowable Subject Matter
Claims 1, 3-16, 18, 20-29, 31, 33-39, 41, and 42 allowed.

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-16, 18, 20-29, 31, 33-39, 41, and 42 are allowable over the closest prior art of record, i.e. Kamineni (US Patent Application Publication 2005/0210834) in view of Wright et al (US Patent Application Publication 2004/0172169), Dick et al (US Patent Application 2012/0189693), Trebbi (US Patent Application Publication 2008/0209858), Mayaud et al (US 2002/0042725), and Bredenberg et al, An automatic dose dispenser for microtablets – a new concept for individual dosage of drugs in tablet form (hereinafter Bredenberg).

With regard to claim 1, Kamineni discloses:
a computer processor configured to control a drug production device, in communication with the processor, to produce a personalized drug product for the patient including an optimal drug selection and dosage of a combination drug product of at least a first drug and a second drug, wherein the drug production device comprises:
a plurality of drug containers, each configured to hold a quantity of a different drug;
a plurality of drug dispensers, each of said drug dispensers coupled to one of said drug containers; 
a supply of first and second empty ingestible open capsule half shells;
a controller, which controls dispensing of selected quantities of a selected drug or drugs into the first ingestible open capsule half shells via a commonly shared chute, and
a capsule closer for closing the first ingestible open capsule half shells following dispensing of a determined quantity of the selected drugs onto the first ingestible open capsule half shells by application of the second ingestible half shells;
wherein the combination drug product comprises a first and second drug in a closed unitary ingestible capsule package customized for the patient is produced from selected dispensed drugs;
wherein the patient information includes information selected from (1) at least one of the group consisting of: weight; age; sex; BSA (body surface area); body mass index; lean body mass, percentage body fat,  metabolism; renal function; liver enzymes; proteomics/biomarkers, blood chemistries, pharmacokinetics; risk factors for disease; partial or full genome SNP screening data; whole or partial genome analysis; vitamin deficiencies; vitamin and micronutrient levels; diet; environmental, toxin or other allergy history; the patient’s medical history; diagnostic information; exercise activity; sleep activities; tissue expression profiling; hormonal cycles,  biomarker information; radiologic/imaging information, demographic information; monthly reproductive cycle; geolocation, social network, consumer information, habits,  physiologic data, electroencephalogram (EEG) recordings, behavioral history, geographic history, exposures or potential exposures to toxins 


Wright teaches a combination drug product comprising at least a first microtablet of a first drug and a second microtablet of a second drug, wherein the second drug is distinct from the first drug, each microtablet being formed so as to enable different drugs to be in close proximity without interaction. 

Dick teaches that it was old and well known in the art of pharmaceuticals at the time of the invention to use microtablets containing equal sized doses of a particular drug.

Trebbi teaches a conveyor to move the open capsule half shells through a drug production machine.

Mayaud teaches including patient biomarker information comprising information obtained from the at least one of the group consisting of the patient's blood, urine, sweat, saliva, body tissue, biopsy or bodily fluid 

However, the above references do not teach, in combination with all other limitations within the claims, an imaging device to visually inspect and count the microtablets as the microtablets are being loaded into the capsule half shells.

Independent claims 18 and 31 are allowable on the same grounds set out above with respect to claim 1.
Depending claims 3-16, 20-29, 33-39, 41, and 42 are allowable based on their dependency from claims 1, 18, and 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory Lultschik/Examiner, Art Unit 3626